    Case: 1:19-cv-05836 Document #: 45 Filed: 09/11/20 Page 1 of 12 PageID #:287




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DOMINIQUE MIRZA and TARA                                 Case No. 1:19-cv-05836
LUCHETTI, individually and on behalf of all              The Honorable Charles P. Kocoras
others similarly situated,
                    Plaintiff,
         v.

IGNITE USA, LLC,
              Defendant.

                           AGREED CONFIDENTIALITY ORDER

       The parties to this Agreed Confidentiality Order have agreed to the terms of this Order;

accordingly, it is ORDERED:

       1.      Scope. All materials produced or adduced in the course of discovery, including

initial disclosures, responses to discovery requests, deposition testimony and exhibits, and

information derived directly therefrom (hereinafter collectively “documents”), shall be subject to

this Order concerning Confidential Information as defined below. This Order is subject to the

Local Rules of this District and the Federal Rules of Civil Procedure on matters of procedure and

calculation of time periods.

       2.      Confidential Information. As used in this Order, “Confidential Information”

means information designated as “CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER” by

the producing party that falls within one or more of the following categories: (a) information

prohibited from disclosure by statute; (b) information that reveals trade secrets; (c) research,

technical, commercial or financial information (including but not limited to dollar and unit sales

data) that the party has maintained as confidential; (d) medical information concerning any

individual; (e) personal identity information; (f) income tax returns (including attached schedules

and forms), W-2 forms and 1099 forms; or (g) personnel or employment records of a person who
    Case: 1:19-cv-05836 Document #: 45 Filed: 09/11/20 Page 2 of 12 PageID #:288




is not a party to the case. Information or documents that are available to the public may not be

designated as Confidential Information.

         3.       Designation.

                  (a)      A party may designate a document as Confidential Information for

protection under this Order by placing or affixing the words “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” on the document and on all copies in a manner that will not interfere

with the legibility of the document. As used in this Order, “copies” includes electronic images,

duplicates, extracts, summaries or descriptions that contain the Confidential Information. The

marking “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall be applied prior to

or at the time of the documents are produced or disclosed. Applying the marking

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” to a document does not mean that

the document has any status or protection by statute or otherwise except to the extent and for the

purposes of this Order. Any copies that are made of any documents marked “CONFIDENTIAL

- SUBJECT TO PROTECTIVE ORDER” shall also be so marked, except that indices, electronic

databases or lists of documents that do not contain substantial portions or images of the text of

marked documents and do not otherwise disclose the substance of the Confidential Information

are not required to be marked.

                  (b)      The designation of a document as Confidential Information is a

certification by an attorney or a party appearing pro se that the document contains Confidential

Information as defined in this order. 1



         1
                  An attorney who reviews the documents and designates them as CONFIDENTIAL - SUBJECT
TO PROTECTIVE ORDER must be admitted to the Bar of at least one state but need not be admitted to practice in
the Northern District of Illinois unless the lawyer is appearing generally in the case on behalf of a party. By
designating documents confidential pursuant to this Order, counsel submits to the jurisdiction and sanctions of this
Court on the subject matter of the designation.


                                                          2
    Case: 1:19-cv-05836 Document #: 45 Filed: 09/11/20 Page 3 of 12 PageID #:289




         4.     Depositions.

         Unless all parties agree on the record at the time the deposition testimony is taken, all

deposition testimony taken in this case shall be treated as Confidential Information until the

expiration of the following: No later than the fourteenth day after the transcript is delivered to

any party or the witness, and in no event later than 60 days after the testimony was given.

Within this time period, a party may serve a Notice of Designation to all parties of record as to

specific portions of the testimony that are designated Confidential Information, and thereafter

only those portions identified in the Notice of Designation shall be protected by the terms of this

Order. The failure to serve a timely Notice of Designation shall waive any designation of

testimony taken in that deposition as Confidential Information, unless otherwise ordered by the

Court.

         5.     Protection of Confidential Material.

                (a)     General Protections. Confidential Information shall not be used or

disclosed by the parties, counsel for the parties or any other persons identified in subparagraph

(b) for any purpose whatsoever other than in this litigation, including any appeal thereof. In a

putative class action, Confidential Information may be disclosed only to the named plaintiff(s)

and not to any other member of the putative class unless and until a class including the putative

member has been certified.

                (b)     Limited Third-Party Disclosures. The parties and counsel for the parties

shall not disclose or permit the disclosure of any Confidential Information to any third person or

entity except as set forth in subparagraphs (1)-(9). Subject to these requirements, the following

categories of persons may be allowed to review Confidential Information:

         (1)    Counsel. Counsel for the parties and employees of counsel who have
                responsibility for the action;

                                                   3
    Case: 1:19-cv-05836 Document #: 45 Filed: 09/11/20 Page 4 of 12 PageID #:290




       (2)     Parties. Individual parties and employees of a party but only to the extent
               counsel determines in good faith that the employee’s assistance is reasonably
               necessary to the conduct of the litigation in which the information is disclosed;

       (3)     The Court and its personnel;

       (4)     Court Reporters and Recorders. Court reporters and recorders engaged for
               depositions;

       (5)     Contractors. Those persons specifically engaged for the limited purpose of
               making copies of documents or organizing or processing documents, including
               outside vendors hired to process electronically stored documents;

       (6)     Consultants and Experts. Consultants, investigators, or experts employed by
               the parties or counsel for the parties to assist in the preparation and trial of this
               action but only after such persons have completed the certification contained in
               Attachment A, Acknowledgment of Understanding and Agreement to Be Bound;

       (7)     Witnesses at depositions. During their depositions, witnesses in this action to
               whom disclosure is reasonably necessary. Witnesses shall not retain a copy of
               documents containing Confidential Information, except witnesses may receive a
               copy of all exhibits marked at their depositions in connection with review of the
               transcripts. Pages of transcribed deposition testimony or exhibits to depositions
               that are designated as Confidential Information pursuant to the process set out in
               this Order must be separately bound by the court reporter and may not be
               disclosed to anyone except as permitted under this Order.

       (8)     Author or recipient. The author or recipient of the document (not including a
               person who received the document in the course of litigation); and

       (9)     Others by Consent. Other persons only by written consent of the producing
               party or upon order of the Court and on such conditions as may be agreed or
               ordered.

               (c)     Control of Documents. Counsel for the parties shall make reasonable

efforts to prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel

shall maintain the originals of the forms signed by persons acknowledging their obligations

under this Order for a period of three years after the termination of the case.

       6.      Inadvertent Failure to Designate. An inadvertent failure to designate a document

as Confidential Information does not, standing alone, waive the right to so designate the document;

provided, however, that a failure to serve a timely Notice of Designation of deposition testimony


                                                  4
    Case: 1:19-cv-05836 Document #: 45 Filed: 09/11/20 Page 5 of 12 PageID #:291




as required by this Order, even if inadvertent, waives any protection for deposition testimony. If

a party designates a document as Confidential Information after it was initially produced, the

receiving party, on notification of the designation, must make a reasonable effort to assure that the

document is treated in accordance with the provisions of this Order. No party shall be found to

have violated this Order for failing to maintain the confidentiality of material during a time when

that material has not been designated Confidential Information, even where the failure to so

designate was inadvertent and where the material is subsequently designated Confidential

Information.

       7.      Filing of Confidential Information. This Order does not, by itself, authorize the

filing of any document under seal.       Any party wishing to file a document designated as

Confidential Information in connection with a motion, brief or other submission to the Court must

comply with LR 26.2.

       8.      No Greater Protection of Specific Documents. Except on privilege grounds not

addressed by this Order, no party may withhold information from discovery on the ground that it

requires protection greater than that afforded by this Order unless the party moves for an order

providing such special protection.

       9.      Challenges by a Party to Designation as Confidential Information.                The

designation of any material or document as Confidential Information is subject to challenge by

any party. The following procedure shall apply to any such challenge.

               (a)     Meet and Confer. A party challenging the designation of Confidential

Information must do so in good faith and must begin the process by conferring directly with

counsel for the designating party. In conferring, the challenging party must explain the basis for

its belief that the confidentiality designation was not proper and must give the designating party



                                                 5
     Case: 1:19-cv-05836 Document #: 45 Filed: 09/11/20 Page 6 of 12 PageID #:292




an opportunity to review the designated material, to reconsider the designation, and, if no change

in designation is offered, to explain the basis for the designation. The designating party must

respond to the challenge within five (5) business days.

                  (b)    Judicial Intervention. A party that elects to challenge a confidentiality

designation may file and serve a motion that identifies the challenged material and sets forth in

detail the basis for the challenge. Each such motion must be accompanied by a competent

declaration that affirms that the movant has complied with the meet and confer requirements of

this procedure. The burden of persuasion in any such challenge proceeding shall be on the

designating party. Until the Court rules on the challenge, all parties shall continue to treat the

materials as Confidential Information under the terms of this Order.

            10.   Action by the Court. Applications to the Court for an order relating to materials

or documents designated Confidential Information shall be by motion. Nothing in this Order or

any action or agreement of a party under this Order limits the Court’s power to make orders

concerning the disclosure of documents produced in discovery or at trial.

            11.   Use of Confidential Documents or Information at Trial. Nothing in this Order

shall be construed to affect the use of any document, material, or information at any trial or hearing.

A party that intends to present or that anticipates that another party may present Confidential

Information at a hearing or trial shall bring that issue to the Court’s and parties’ attention by motion

or in a pretrial memorandum without disclosing the Confidential Information. The Court may

thereafter make such orders as are necessary to govern the use of such documents or information

at trial.




                                                   6
    Case: 1:19-cv-05836 Document #: 45 Filed: 09/11/20 Page 7 of 12 PageID #:293




       12.     Confidential Information Subpoenaed or Ordered Produced in Other

Litigation.

               (a)     If a receiving party is served with a subpoena or an order issued in other

litigation that would compel disclosure of any material or document designated in this action as

Confidential Information, the receiving party must so notify the designating party, in writing,

immediately and in no event more than three court days after receiving the subpoena or order.

Such notification must include a copy of the subpoena or court order.

               (b)     The receiving party also must immediately inform in writing the party

who caused the subpoena or order to issue in the other litigation that some or all of the material

covered by the subpoena or order is the subject of this Order. In addition, the receiving party

must deliver a copy of this Order promptly to the party in the other action that caused the

subpoena to issue.

               (c)     The purpose of imposing these duties is to alert the interested persons to

the existence of this Order and to afford the designating party in this case an opportunity to try to

protect its Confidential Information in the court from which the subpoena or order issued. The

designating party shall bear the burden and the expense of seeking protection in that court of its

Confidential Information, and nothing in these provisions should be construed as authorizing or

encouraging a receiving party in this action to disobey a lawful directive from another court.

The obligations set forth in this paragraph remain in effect while the party has in its possession,

custody or control Confidential Information by the other party to this case.

       13.     Challenges by Members of the Public to Sealing Orders. A party or interested

member of the public has a right to challenge the sealing of particular documents that have been




                                                  7
    Case: 1:19-cv-05836 Document #: 45 Filed: 09/11/20 Page 8 of 12 PageID #:294




filed under seal, and the party asserting confidentiality will have the burden of demonstrating the

propriety of filing under seal.

          14.     Obligations on Conclusion of Litigation.

                  (a)      Order Continues in Force. Unless otherwise agreed or ordered, this

Order shall remain in force after dismissal or entry of final judgment not subject to further

appeal.

                  (b)      Obligations at Conclusion of Litigation. Within sixty-three days after

dismissal or entry of final judgment not subject to further appeal, all Confidential Information

and documents marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” under this

Order, including copies as defined in ¶ 3(a), shall be returned to the producing party unless: (1)

the document has been offered into evidence or filed without restriction as to disclosure; (2) the

parties agree to destruction to the extent practicable in lieu of return 2 or (3) as to documents

bearing the notations, summations, or other mental impressions of the receiving party, that party

elects to destroy the documents and certifies to the producing party that it has done so.

                  (c)      Retention of Work Product and one set of Filed Documents.

Notwithstanding the above requirements to return or destroy documents, counsel may retain (1)

attorney work product, including an index that refers or relates to designated Confidential

Information so long as that work product does not duplicate verbatim substantial portions of

Confidential Information, and (2) one complete set of all documents filed with the Court

including those filed under seal. Any retained Confidential Information shall continue to be




          2
                   The parties may choose to agree that the receiving party shall destroy documents containing
Confidential Information and certify the fact of destruction, and that the receiving party shall not be required to
locate, isolate and return e-mails (including attachments to e-mails) that may include Confidential Information, or
Confidential Information contained in deposition transcripts or drafts or final expert reports.


                                                          8
    Case: 1:19-cv-05836 Document #: 45 Filed: 09/11/20 Page 9 of 12 PageID #:295




protected under this Order. An attorney may use his or her work product in subsequent

litigation, provided that its use does not disclose or use Confidential Information.

                (d)    Deletion of Documents filed under Seal from Electronic Case Filing

(ECF) System. Filings under seal shall be deleted from the ECF system only upon order of the

Court.

         15.    Order Subject to Modification. This Order shall be subject to modification by

the Court on its own initiative or on motion of a party or any other person with standing concerning

the subject matter.

         16.    No Prior Judicial Determination.          This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

herein shall be construed or presented as a judicial determination that any document or material

designated Confidential Information by counsel or the parties is entitled to protection under Rule

26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the Court may rule

on a specific document or issue.

         17.    Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel of record and their law firms, the parties, and persons made subject to this Order

by its terms.

So Ordered.


 Dated: 9/11/2020
                                                         U.S. District Judge
                                                         Charles P. Kocoras




                                                 9
  Case: 1:19-cv-05836 Document #: 45 Filed: 09/11/20 Page 10 of 12 PageID #:296




WE SO MOVE and agree to abide by the          WE SO MOVE and agree to abide by the
terms of this Order                           terms of this Order

BURSOR & FISHER, P.A.                         SCHIFF HARDIN LLP

/s/ Alec M. Leslie_______                     /s/ Joseph J. Krasovec___
SCOTT A. BURSOR (pro hac vice)                JOSEPH J. KRASOVEC, III
scott@bursor.com                              jkrasovec@schiffhardin.com
ALEC M. LESLIE (pro hac vice)                 JEFFERY M. HECKENDORN
aleslie@bursor.com                            mheckendorn@schiffhardin.com
888 Seventh Avenue                            233 S. Wacker Drive, Suite 7100
New York, NY 10019                            Chicago, Illinois 60606
Telephone: (312) 750-1265                     Telephone: (312) 258-5500

                                              Attorneys for Defendant
CARLSON LYNCH, LLP

KATRINA CARROLL
kcarroll@carlsonlynch.com
111 W. Washington Street, Suite 1240
Chicago, Illinois 60602
Telephone: (312) 750-1265
Facsimile: (312) 750-1591




Attorneys for Plaintiffs


Dated: August 26, 2020




                                       10
   Case: 1:19-cv-05836 Document #: 45 Filed: 09/11/20 Page 11 of 12 PageID #:297

                                        ATTACHMENT A


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DOMINIQUE MIRZA and TARA                                  Case No. 1:19-cv-05836
LUCHETTI, individually and on behalf of all               The Honorable Charles P. Kocoras
others similarly situated,
                    Plaintiff,
         v.
IGNITE USA, LLC,
                    Defendant.



                                  ACKNOWLEDGMENTAND
                                 AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Confidentiality Order

dated                                   in the above-captioned action and attached hereto,

understands the terms thereof, and agrees to be bound by its terms. The undersigned submits to

the jurisdiction of the United States District Court for the Northern District of Illinois in matters

relating to the Confidentiality Order and understands that the terms of the Confidentiality Order

obligate him/her to use materials designated as Confidential Information in accordance with the

Order solely for the purposes of the above-captioned action, and not to disclose any such

Confidential Information to any other person, firm or concern.
   Case: 1:19-cv-05836 Document #: 45 Filed: 09/11/20 Page 12 of 12 PageID #:298




         The undersigned acknowledges that violation of the Confidentiality Order may result in

penalties for contempt of court.



 Name:

 Job Title:

 Employer:



 Business Address:




 Date:

                                               Signature
